

114 S1774 IS: Puerto Rico Chapter 9 Uniformity Act of 2015
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1774IN THE SENATE OF THE UNITED STATESJuly 15, 2015Mr. Blumenthal (for himself, Mr. Schumer, Mr. Nelson, Mrs. Gillibrand, Ms. Warren, Mr. Menendez, Mr. Booker, Mr. Reid, Mr. Murphy, Mr. Sanders, Mr. Heinrich, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to treat Puerto Rico as a State for purposes of chapter
			 9 of such title relating to the adjustment of debts of municipalities.
	
 1.Short titleThis Act may be cited as the Puerto Rico Chapter 9 Uniformity Act of 2015. 2.AmendmentSection 101(52) of title 11, United States Code, is amended to read as follows:
			
 (52)The term State includes Puerto Rico and, except for the purpose of defining who may be a debtor under chapter 9 of this title, includes the District of Columbia..
		3.Effective date; application of amendment
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentThe amendment made by this Act shall apply with respect to— (1)cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act; and
 (2)debts, claims, and liens created before, on, or after such date. 4.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of such provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, or the application of that provision or amendment to other persons or circumstances, shall not be affected.